Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As to claim 15, Kenyon (US 2010/0132711) and Jeung (US 8,080,907) represent the closest prior art to the claimed invention.  While Kenyon, in view of Jeung disclose most of the limitations to the claim, as discussed in the Non-Final Rejection mailed February 2, 2022, the prior art of record does not disclose that the plastic insert is a one-piece plastic insert in contact with the rotatable shaft and the indent of the central opening, thereby directly coupling the rotatable shaft to the rotor.
As to claim 29, Kenyon (US 2010/0132711), Jeung (US 8,080,907) and Mebasser et al. (US 2014/0069432) represent the closest prior art to the claimed invention.  While Kenyon, in view of Jeung and Mebasser disclose most of the limitations to the claim, as discussed in the Non-Final Rejection mailed February 2, 2022, the prior art of record does not disclose a rotatable plastic shaft being formed with an integrated portion that is arranged to engage with the indent on the central portion of the central opening, thereby coupling the rotatable plastic shaft to the rotor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785